Citation Nr: 0315278	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right scapulocostal syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic cervical strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the left knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.

5.  Entitlement to an initial disability rating in excess of 
20 percent for right ankle sprain prior to May 6, 1997.

6.  Entitlement to a disability rating in excess of 10 
percent for right ankle sprain, from May 6, 1997, forward.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that assigned an initial 10 percent 
disability rating for each of the above-claimed disabilities.

In a decision dated March 27, 2002, the Board denied the 
veteran's claims, with the exception of a grant of an initial 
disability rating of 20 percent for right ankle sprain with 
ligament laxity from January 11, 1996, to May 6, 1997.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a December 31, 2002, 
Order, in accordance with a Motion for Remand, the CAVC 
vacated the Board's decision, except that part granting an 
initial disability rating of 20 percent for right ankle 
sprain with ligament laxity.  These issues were returned to 
the Board for further development and adjudication.  

On VA Form 9 dated October 17, 2000, the veteran claimed that 
he should at least have a 70 percent rating since he was 
unable to find gainful employment.  Inasmuch as this suggests 
an implied claim for a total rating based on individual 
unemployability due to service-connected disabilities, this 
matter is referred to the agency of original jurisdiction for 
appropriate action.


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Here, the veteran has not been provided 
with sufficient notification pursuant to the VCAA.  This 
should be accomplished on remand.  

Additionally, the veteran submitted evidence directly to the 
Board in June 2003.  The agency of original jurisdiction 
(that is, the RO) has not reviewed this evidence nor prepared 
a supplemental statement of the case (SSOC) discussing this 
evidence.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, the Board is compelled to remand the 
veteran's case to the RO for the issuance of an SSOC 
regarding all evidence received since the April 2000 
Statement of the Case (SOC).

As the case must be remanded for the foregoing reasons, it 
would also be appropriate to afford the veteran an additional 
VA examination in order to assess the current severity of his 
service-connected disorders and to obtain any recent 
treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for right scapulocostal 
syndrome, chronic cervical strain, 
patellofemoral pain syndrome of the 
knees, and right ankle sprain, from 1996 
to present.  Obtain records from each 
health care provider the appellant 
identifies.

3.  After obtaining as many of the above 
records as possible, afford the veteran 
a VA orthopedic examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, 
the examiner should identify and 
describe in detail all residuals 
attributable to the service-connected 
right scapulocostal syndrome, chronic 
cervical strain, patellofemoral pain 
syndrome of the knees, and right ankle 
sprain.  

The examiner should note detailed range 
of motion measurements for the right 
shoulder, cervical spine, both knees, 
and right ankle and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right shoulder, cervical 
spine, knees, or right ankle is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also state whether 
there is any evidence of recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.      

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions in issue, such testing or 
examination is to be accomplished.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
attorney should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must consider all evidence received 
since the issuance of the April 2000 SOC 
and include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

